DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on July 29, 2022 are acknowledged and have been fully considered. Claims 1-21 are pending. Claims 1-16 and 21 are under consideration in the instant Office action. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Claim 21 is newly added. Applicant amended claims 1 and 14 by adding a limitation reciting “…wherein the cosmetic composition includes about 25% or less of silicone ingredients by weight of the cosmetic composition.” Claim 21 is newly added. Applicant’s amendment require new ground of rejections under 35 USC 112 as set forth below.
New Rejections-Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claim 21 recites the cosmetic composition of claim 1, wherein the cosmetic composition is free of silicones other than cyclohexasiloxane, dimethicone, dimethicone and dimethicone/vinyl dimethicone crosspolymer, and polyethylene glycol dimethicone. The examiner carefully reviewed applicant’s specification both for explicit or implicit support for the newly recited limitation and could not find anywhere in the specification such support. Applicant’s specification in paragraph 0043 recites that “The cosmetic composition may include any number of appropriate silicones as additives. Appropriate silicones for the cosmetic composition may include, but are not limited to, cyclohexasiloxane, dimethicone, dimethicone and dimethicone/vinyl dimethicone crosspolymer, or combinations thereof. The total amount of the silicones may be any appropriate amount, such as, for example, about 25% or less, alternatively from about 20% to about 25%, alternatively about 20% or less, alternatively about 15% or less, alternatively about 10% or less, alternatively about 5% or less, by weight, based on the weight of the composition.” It is very clear from the specification in paragraph 0043 cyclohexasiloxane, dimethicone, dimethicone and dimethicone/vinyl dimethicone crosspolymer, or combinations thereof are not the only ones that can be included as the disclosure makes it clear that the silicones are not limited to those only. Applicant is requested to cancel or amend the new matter subject matter. This is a new matter rejection.
Note: For prior art rejection purpose the examiner interpreted the claim to include other silicones than the ones recited in claim 21.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and newly added claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Russ et al. (US 2006/0067960, newly cited), Schweikert et al. (EP2907498, newly cited), KUROKAWA et al. (JP 2018165241 A published on October 25, 2018, with its equivalent JP 6745293 used for English Machine translation from Google Patents), and Hansenne et al. (US 6,432,389).
Applicant Claims

Applicant claims a cosmetic composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Russ et al. teach in example 5 an emulsion eye color formula as follows:

    PNG
    media_image1.png
    391
    306
    media_image1.png
    Greyscale


Example 5 contains Silica Silylate 1.50%, Methyl Methacrylate crosspolymer 2.5%, water QS, butylene glycol which is an alcohol at 2.70 %, pigments mica, iron oxide , titanium dioxide, methicone 12.75%.
Russ et al. teach the compositions of the invention preferably contain one or more oily ingredients. The term "oil" when used herein means an ingredient that is a pourable liquid at room temperature. Such oils tend to be generally nonpolar, but may contain substituents or moieties that are polar in character. The oils that may be used in the compositions of the invention are silicone oils, organic oils, or mixtures thereof. Such oils may be present ranging from about 0.1-98%, preferably 0.5-90%, more preferably about 1-80% by weight of the total composition. Such oils include, but are not limited to, those set forth herein.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Russ et al. do not specifically teach the incorporation of microcrystalline cellulose particle size and amount. These deficiencies are cured by the teachings of Schweikert et al.
Schweikert et al.  teach cellulose particles with measurable exfoliation properties in a cosmetic composition, and uses thereof in the cosmetic field (see abstract). The use of exfoliating compositions has been associated with an increase of skin suppleness and softness. Penetration of cosmetic is also facilitated. However, the majority of the natural abrasive particles are not gentle enough for a daily use and/or for use on sensitive skins. Indeed, they tend to induce skin irritations due to their too drastic mechanical effect and to the micro-cuts they may cause. Furthermore, the plastic abrasive particles, even if they exhibit lower drawbacks are considered as non-sustainable and polluting (see paragraph 5).  The cosmetic use of such cellulose particles as exfoliating agents for skin or scalp. For instance, the cellulose particles may be used to exfoliate during cleansing of the skin or scalp of the body, and/or to exfoliate part of body skin or scalp without rinsing out (paragraph 11). In a particular embodiment, the body care composition comprises 0.5% to 20% by wt. of said cellulose particles, preferably 1% to 15% by wt., more preferably 2% to 10% by wt., even more preferably 3% to 5% by wt (paragraph 16). Advantageously, the distribution size of the cellulose particles in the composition ranges between 0 and 200 µm, or between 200 and 400 µm, or between 400 and 900 µm (paragraph 17). The composition of the invention may be used for instance for preventing and/or reversing the sign of skin aging and/or improving skin smoothness and softness and/or recovering skin moisturization and/or preventing trans-epidermal water loss in skin (paragraph 20). ). In the same way, "cellulose particles" and "cellulose beads" are used interchangeably to designate agglomerates of compacted microcrystalline cellulose (paragraph 25).
Russ et al. do not specifically teach the incorporation of the boron nitrides in first and second portions, their particle sizes and amounts. These deficiencies are cured by the teachings of KUROKAWA et al.
KUROKAWA et al. teach hexagonal boron nitride powder. The present invention also relates to cosmetics containing the hexagonal boron nitride powder (see abstract). Therefore, in the present invention, for example, hexagonal boron nitride powder, which can improve the slipperiness related to the coating extensibility such as foundation and the covering power of the skin, and can reduce the rough feeling, is preferably “External Source 2006”. The object of the present invention is to provide a hexagonal boron nitride powder as a raw material for cosmetics that satisfies the requirement of " That is, the present invention adopts the following means in order to solve the above problems.(1) The average particle diameter is 3 μm or more and 20 μm or less and the maximum particle diameter is 250 μm or less, the specific surface area is 1 m 2 /g or more and 10 m 2 /g or less, and the graphitization index of the primary particles by the powder X-ray diffraction method is 2. 0 or less, the average friction coefficient is 0.90 or less, the variation value of the average friction coefficient is 0.015 or less, and the dissolved boron concentration measured according to the quasi-drug raw material standard 2006 is 20 ppm or less. A hexagonal boron nitride powder.(2) The hexagonal crystal according to (1), which has a specific surface area of 1 m 2 /g or more and 2.5 m 2 /g or less, and an eluted boron concentration of 10 ppm or less measured according to the quasi drug raw material standard 2006. Boron nitride powder.(3) The hexagonal boron nitride powder according to (1) or (2), which is used as a raw material for cosmetics.(4) A cosmetic containing the hexagonal boron nitride powder according to (3). 
The present invention, in another aspect, is a cosmetic containing the hexagonal boron nitride powder of the present invention. Examples of cosmetics are foundations (powder foundation, liquid foundation, cream foundation), face powder, point makeup, eye shadow, eyeliner, manicure, lipstick, blusher and mascara. The inventive hexagonal boron nitride powder is particularly well suited. The preferable addition amount of the hexagonal boron nitride powder of the present invention to the cosmetic is 0.1% by mass or more and 70% by mass or less.
Russ et al. do not specifically teach the particle size of the methyl methacrylate crosspolymer. This deficiency is cured by the teachings of Hansenne et al.
 Hansenne et al. topically applicable cosmetic/dermatological compositions well suited for the UV-photoprotection of human skin, hair and/or scalp, contain (a) an effective UV-photoprotecting amount of at least one UV-A and/or UV-B sunscreen and (b) an amount of a methyl methacrylate crosspolymer effective to, on application of the composition, reduce the greasiness/diffusion and improve the dryness thereof, formulated into (c) a topically applicable, cosmetically/dermatologically acceptable vehicle, diluent or carrier therefor (see abstract). One methyl methacrylate crosspolymer according to the invention is commercially available from Presperse Incorporated, Piscataway, N.J., under the trademark Ganzpearl GMP-0820. The product specifications of Ganzpearl GMP-0820 include: spherical, white fine powder having a particle size of 4-10.5 .mu.m, preferably 4-8 .mu.m, high oil absorption, creamy feel, good slip, specific gravity of 1.10 to 1.25, film-forming, viscosity increasing. Its loss on ignition (400.degree. C.) is less than 0.1%, and on drying (105.degree. C./2 hours) is less than 2.0%. The surface residual monomer content of Ganzpearl GMP-0820 is less than 20 ppm, with total residual monomer content being less than 100 ppm. Too, the crosslinking density of this very high molecular weight polymer is on the order of 43 wt % [crosslinking monomer/(crosslinking monomer+base monomer)] (column 2, lines 51-65). Characteristically, the particulates of methyl methacrylate crosspolymers according to this invention have a particle size of less than 20 microns, preferably less than 10 microns. Consistent herewith, dry, nongreasy, nontacky and nonwaxy sunscreen formulations are provided by the addition of methyl methacrylate crosspolymer into a wide variety of sunscreen compositions, and formulated into conventional topically applicable, cosmetically/dermatologically acceptable vehicles, diluents or carriers therefor (column 3, lines 4-12).

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Russ et al. by incorporating microcrystalline cellulose in the cosmetics composition as claimed because Schweikert et al.  teach cellulose particles with measurable exfoliation properties in a cosmetic composition, and uses thereof in the cosmetic field (see abstract). The use of exfoliating compositions has been associated with an increase of skin suppleness and softness. Penetration of cosmetic is also facilitated. However, the majority of the natural abrasive particles are not gentle enough for a daily use and/or for use on sensitive skins. Indeed, they tend to induce skin irritations due to their too drastic mechanical effect and to the micro-cuts they may cause. Furthermore, the plastic abrasive particles, even if they exhibit lower drawbacks are considered as non-sustainable and polluting (see paragraph 5).  The cosmetic use of such cellulose particles as exfoliating agents for skin or scalp. One of ordinary skill in the art would have been motivated to utilize microcrystalline cellulose in the cosmetics compositions because Schweikert et al.  teach that
for instance, the cellulose particles may be used to exfoliate during cleansing of the skin or scalp of the body, and/or to exfoliate part of body skin or scalp without rinsing out (paragraph 11). In a particular embodiment, the body care composition comprises 0.5% to 20% by wt. of said cellulose particles, preferably 1% to 15% by wt., more preferably 2% to 10% by wt., even more preferably 3% to 5% by wt (paragraph 16). Advantageously, the distribution size of the cellulose particles in the composition ranges between 0 and 200 µm, or between 200 and 400 µm, or between 400 and 900 µm (paragraph 17). The composition of the invention may be used for instance for preventing and/or reversing the sign of skin aging and/or improving skin smoothness and softness and/or recovering skin moisturization and/or preventing trans-epidermal water loss in skin (paragraph 20). In the same way, "cellulose particles" and "cellulose beads" are used interchangeably to designate agglomerates of compacted microcrystalline cellulose (paragraph 25). In the case where the claimed ranges for the amounts of ingredients and particle sizes “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is within the purview of the skilled artisan to optimize the amounts of ingredients and particle sizes. An ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Russ et al. and Schweikert et al. because both of them teach cosmetics compositions containing similar ingredients. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) 

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Russ et al. by incorporating boron nitride in different portions in the cosmetics composition as claimed because KUROKAWA et al. teach hexagonal boron nitride powders. The present invention also relates to cosmetics containing the hexagonal boron nitride powder (see abstract). That is, the present invention adopts the following means in order to solve the above problems. (1) The average particle diameter is 3 μm or more and 20 μm or less and the maximum particle diameter is 250 μm or less, the specific surface area is 1 m 2 /g or more and 10 m 2 /g or less, and the graphitization index of the primary particles by the powder X-ray diffraction method is 2. 0 or less, the average friction coefficient is 0.90 or less, the variation value of the average friction coefficient is 0.015 or less, and the dissolved boron concentration measured according to the quasi-drug raw material standard 2006 is 20 ppm or less. A hexagonal boron nitride powder. (2) The hexagonal crystal according to (1), which has a specific surface area of 1 m 2 /g or more and 2.5 m 2 /g or less, and an eluted boron concentration of 10 ppm or less measured according to the quasi drug raw material standard 2006. Boron nitride powder. (3) The hexagonal boron nitride powder according to (1) or (2), which is used as a raw material for cosmetics. (4) A cosmetic containing the hexagonal boron nitride powder according to (3).  The present invention, in another aspect, is a cosmetic containing the hexagonal boron nitride powder of the present invention. Examples of cosmetics are foundations (powder foundation, liquid foundation, cream foundation), face powder, point makeup, eye shadow, eyeliner, manicure, lipstick, blusher and mascara. The inventive hexagonal boron nitride powder is particularly well suited. The preferable addition amount of the hexagonal boron nitride powder of the present invention to the cosmetic is 0.1% by mass or more and 70% by mass or less. One of ordinary skill in the art would have been motivated to utilize the boron nitride in two different particle size distribution modes because KUROKAWA et al. teach that boron nitride meeting the recited particle sizes can improve the slipperiness related to the coating extensibility such as foundation and the covering power of the skin, and can reduce the rough feeling, is preferably “External Source 2006”. The object of the present invention is to provide a hexagonal boron nitride powder as a raw material for cosmetics that satisfies the requirement of " In the case where the claimed ranges for the amounts of ingredients and particle sizes “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is within the purview of the skilled artisan to optimize the amounts of ingredients and particle sizes. An ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Russ et al. and KUROKAWA et al. because both of them teach cosmetics compositions containing similar ingredients. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Russ et al. by incorporating methyl methacrylate crosspolymer with particle size as recited because Hansenne et al. teach topically applicable cosmetic/dermatological compositions well suited for the UV-photoprotection of human skin, hair and/or scalp, contain (a) an effective UV-photoprotecting amount of at least one UV-A and/or UV-B sunscreen and (b) an amount of a methyl methacrylate crosspolymer effective to, on application of the composition, reduce the greasiness/diffusion and improve the dryness thereof, formulated into (c) a topically applicable, cosmetically/dermatologically acceptable vehicle, diluent or carrier therefor (see abstract). One methyl methacrylate crosspolymer according to the invention is commercially available from Presperse Incorporated, Piscataway, N.J., under the trademark Ganzpearl GMP-0820. The product specifications of Ganzpearl GMP-0820 include: spherical, white fine powder having a particle size of 4-10.5 .mu.m, preferably 4-8 .mu.m, high oil absorption, creamy feel, good slip, specific gravity of 1.10 to 1.25, film-forming, viscosity increasing. Its loss on ignition (400.degree. C.) is less than 0.1%, and on drying (105.degree. C./2 hours) is less than 2.0%. The surface residual monomer content of Ganzpearl GMP-0820 is less than 20 ppm, with total residual monomer content being less than 100 ppm. Too, the crosslinking density of this very high molecular weight polymer is on the order of 43 wt % [crosslinking monomer/(crosslinking monomer+base monomer)] (column 2, lines 51-65). Characteristically, the particulates of methyl methacrylate crosspolymers according to this invention have a particle size of less than 20 microns, preferably less than 10 microns. One of ordinary skill in the art would have been motivated to do so because Hansenne et al. teach that consistent herewith, dry, nongreasy, nontacky and nonwaxy sunscreen formulations are provided by the addition of methyl methacrylate crosspolymer into a wide variety of sunscreen compositions, and formulated into conventional topically applicable, cosmetically/dermatologically acceptable vehicles, diluents or carriers therefor (column 3, lines 4-12). In the case where the claimed ranges for the amounts of ingredients and particle sizes “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is within the purview of the skilled artisan to optimize the amounts of ingredients and particle sizes. An ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Russ et al. and Hansenne et al. because both of them teach cosmetics compositions containing similar ingredients. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Response to Applicant’s arguments
Applicant argues in particular, it is noted that independent claims 1 and 14, as amended herein, each recite that the cosmetic composition includes about 25% or less of silicone ingredients by weight of the cosmetic composition. In contrast, Example 5 of Russ, which is explicitly relied upon by the Patent Office as the relevant teaching of Russ, recites a composition which includes: 14.50% cyclomethicone, dimethicone copolyol; 1.50% cyclomethicone, trimethylsiloxysilicate; 1.06% iron oxides/methicone; 2.50% trimethylsiloxysilicate, 3.00% talc, methicone; 1.00% mica, methicone; 12.75% mica, iron oxides, titanium dioxide, methicone; 3.50% dimethicone; and 0.94% cyclomethicone, which is total of 40.75% by weight of the cosmetic composition. 40.75% is grossly in excess (half again as much) of the maximum about 25% recites in claims 1 and 14 as amended herein (it is noted that “about” indicates within 10% of the number modified, as defined in paragraph [0064] of the Specification). As such, the Applicant respectfully submits that claims 1 and 14, as amended herein, are not obvious over the proposed combination of references.
The above assertions are not found persuasive because the examiner reminds Applicant that Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). It should be noticed that Russ et al. teach the compositions of the invention preferably contain one or more oily ingredients. The term "oil" when used herein means an ingredient that is a pourable liquid at room temperature. Such oils tend to be generally nonpolar, but may contain substituents or moieties that are polar in character. The oils that may be used in the compositions of the invention are silicone oils, organic oils, or mixtures thereof. Such oils may be present ranging from about 0.1-98%, preferably 0.5-90%, more preferably about 1-80% by weight of the total composition. Such oils include, but are not limited to, those set forth herein. These amounts overlap in scope with the newly recited limitation in claims 1 and 14. Claim 21 is also covered based on the interpretation as described in the new matter rejection section.
Applicant also argues while Kurokawa does disclose a range of average particle size which overlaps the first boron nitride powder, Kurokawa contains no disclosure whatsoever of a second boron nitride powder having a range that overlaps with about 40 microns to about 55 microns. Thus, Kurokawa fails to disclose or suggest the claim feature of having two different boron nitride powders with two different average particle sizes as well as fails to disclose or suggest any boron nitride powder with an average particle size between about 40 microns to about 55 microns. Kurokawa does not disclose or suggest a bimodal distribution at all, or that such a bimodal distribution would have any particular benefit. Further, Kurokawa explicitly teaches against having boron nitride powder with an average particle size exceeding 20 um, stating that “when the average particle size exceeds 20 um, here is no problem in slipperiness, but glare on the appearance become strong, which is not preferable as a raw material for cosmetics.” Therefore, there is no expectation of success in modifying the range of average particle size of boron nitride above 20 um, conflicting with the present requirement for a second boron nitride powder having a second average particle size between about 40 microns to about 55 microns. Contrary to the Patent Office’s assertions on pages 11—12 of the Office Action, the claimed ranges for the second boron nitride powder do not overlap or lie inside the ranges disclosed by Kurokawa.
The above assertions are not found persuasive because It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Russ et al. by incorporating boron nitride in different portions in the cosmetics composition as claimed because KUROKAWA et al. teach hexagonal boron nitride powders. The present invention also relates to cosmetics containing the hexagonal boron nitride powder (see abstract). That is, the present invention adopts the following means in order to solve the above problems. (1) The average particle diameter is 3 μm or more and 20 μm or less and the maximum particle diameter is 250 μm or less, the specific surface area is 1 m 2 /g or more and 10 m 2 /g or less, and the graphitization index of the primary particles by the powder X-ray diffraction method is 2. 0 or less, the average friction coefficient is 0.90 or less, the variation value of the average friction coefficient is 0.015 or less, and the dissolved boron concentration measured according to the quasi-drug raw material standard 2006 is 20 ppm or less. A hexagonal boron nitride powder. (2) The hexagonal crystal according to (1), which has a specific surface area of 1 m 2 /g or more and 2.5 m 2 /g or less, and an eluted boron concentration of 10 ppm or less measured according to the quasi drug raw material standard 2006. Boron nitride powder. (3) The hexagonal boron nitride powder according to (1) or (2), which is used as a raw material for cosmetics. (4) A cosmetic containing the hexagonal boron nitride powder according to (3).  The present invention, in another aspect, is a cosmetic containing the hexagonal boron nitride powder of the present invention. Examples of cosmetics are foundations (powder foundation, liquid foundation, cream foundation), face powder, point makeup, eye shadow, eyeliner, manicure, lipstick, blusher and mascara. The inventive hexagonal boron nitride powder is particularly well suited. The preferable addition amount of the hexagonal boron nitride powder of the present invention to the cosmetic is 0.1% by mass or more and 70% by mass or less. One of ordinary skill in the art would have been motivated to utilize the boron nitride in two different particle size distribution modes because KUROKAWA et al. teach that boron nitride meeting the recited particle sizes can improve the slipperiness related to the coating extensibility such as foundation and the covering power of the skin, and can reduce the rough feeling, is preferably “External Source 2006”. The object of the present invention is to provide a hexagonal boron nitride powder as a raw material for cosmetics that satisfies the requirement of " In the case where the claimed ranges for the amounts of ingredients and particle sizes “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is within the purview of the skilled artisan to optimize the amounts of ingredients and particle sizes. An ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Russ et al. and KUROKAWA et al. because both of them teach cosmetics compositions containing similar ingredients. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/Primary Examiner, Art Unit 1619